                        Case 6:17-cr-06142-FPG-JWF Document 42 Filed 10/15/18 Page 1 of 7

AO 245B       (Rev. 11/16) Judgment in it Criminal Case                                                                                 JLS/jac (3430693)
              Sheet 1




                                            United States District Court
                                                            Western District Of New York

              UNITED STATES OF AMERICA                                               JUDGMENT IN A CRIMINAL CASE
                                       V.



                        Chrislophcr Williams                                         Case Number:           6:17CR06142-00I

                                                                                         USM Number:        27442-055

                                                                                     Jeffrey L, Ciccone
                                                                                     Defendant's Attorney
THE DEFENDANT:

[x| pleaded guilty to count{s)                                                       and 4 of the Indictment


•   pleaded nolo contendere to coLmt(s)
    which was accepted by the court.

•   was found guilty on count(s)
    after a plea of not guilty.

The defendant is adjudicated guilty of these offenses;

Title & Section                         Nature of Offense                                                        Offense Ended             Count
21 U.S.C. § 841(a)(1),                  Possession ofCocaine with Intent to Distribute                              3/2/2017                  1
21 U.S.C. § 841(b)(1)(C) and
21 U.S.C. § 851

18 U.S.C. § 922(g)(1) and               Possession of a Firearm and Ammunition by a Convicted Felon                 3/2/2017
18 U.S.C. § 924(a)(2)
       The defendant is sentenced as provided in pages 2 through                     7        of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

• The defendant has been found not guilty on count(s)

0 Count(s)      2 and 3 of the indictment                   •   is      are    dismissed on the motion of the United States.


         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the couit and United Slates attorney of material changes in economic circumstances.
                    ,qs3N[|§J2Is                                              OctobeU^, 2018
                                  V-
                                                                              Date o^nposit




                              NDJSTRICT

                                                                              H(3i)wabJ^rank P. Geraci Jr., Clyef U.S. District Judge
                                                                              Namcitrnn'itlc of Judae




                                                                              Date
                                                                                              /^//^/
                          Case 6:17-cr-06142-FPG-JWF Document 42 Filed 10/15/18 Page 2 of 7

AO245B         (Rev. 11/16) Judgment in Criminal Case                                                                                      JLS/jac (3430693)
               Sheet 2 — Imprisonment

                                                                                                               Judgment — Page   J2   of          7
 DEFENDANT:                         Christopher Williams
 CASE NUMBER:                       6:17CR06142-001




                                                                     IMPRISONMENT

           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
                                                            65 months on each Count to run concurrent


                                                              The cost of incarceration fee is waived.



           The court makes the following recommendations to the Bureau of Prisons:
           The defendant shall serve his sentence at a suitable Bureau of Prisons facility as close to Rochester, New York, as possible.




      El   The defendant is remanded to the custody of the United States Marshal.

      •    The defendant shall surrender to the United States Marshal for this district:

           •       at                                   •     a.m.     •    p.m.       on
           •       as notified by the United States Marshal.

      •    The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

           •       before 2 p.m. on                                                .
           •       as notified by the United States Marshal.
           •       as notified by the Probation or Pretrial Services Office.


                                                                           RETURN

 I have executed this judgment as follows:




           Defendant delivered on                                                               to

 at                                                         , with a certified copy of this judgment.


                                                                                                             UNITED STATES MARSHAL




                                                                                   By       ^            ^
                                                                                                        DEPUTY UNITED STATES MARSHAL
                          Case 6:17-cr-06142-FPG-JWF Document 42 Filed 10/15/18 Page 3 of 7

AO 245B        (Rev. 11/16) Judgment in a Criminal Case                                                                                JLS/jac (3430693)
               Sheet 3 — Supervised Release
                                                                                                         Judgment—Page            of

 DEFENDANT:                      Christopher Williams
 CASE NUMBER:                    6:17CR06142-001

                                                           SUPERVISED RELEASE
 Upon release from imprisonment, you will be on supervised release for a term of:
                         6 years on Count 1, and 3 years on Count 4, to run concurrent, for a total term of 6 years.
                                                          MANDATORY CONDITIONS

  1.      You must not commit another federal, state or local crime.
 2.       You must not unlawfully possess a controlled substance.
 3.       You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
          imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                Q The above drug testing condition is suspended, based on the court's determination that
                       you pose a low risk of future substance abuse, (check ifapplicable)
 4.       •     You must make restitution in accordance with 18 U.S.C. §§3663 and 3663A or any other statute authorizing a sentence of
                restitution, (check ifapplicable)
 5.       13    You must cooperate inthe collection of DNA as directed bythe probation officer, (check ifapplicable)
 6.       •     You must comply with therequirements of theSex Offender Registration and Notification Act (34 U.S.C. § 20901, etseq.) as
                directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you reside,
                work, are a student, or were convicted of a qualifying offense, (check ifapplicable)
 7.       •     You must participate inan approved program for domestic violence, (check ifapplicable)



 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
                          Case 6:17-cr-06142-FPG-JWF Document 42 Filed 10/15/18 Page 4 of 7
AO 245B        (Rev. 11/16) Judgment in a Criminal Case                                                                                JLS/jac (3430693)
               Sheet 3A — Supervised Release
                                                                                                           Judgment—Page             of

DEFENDANT:                       Christopher Williams
CASE NUMBER:                     6:17CR06142-001

                                            STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision.These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.


  1.      You must report to the probation office in the federaljudicial district where you are authorized to reside within 72 hours of your
          release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
          frame.

  2.      After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
          when you must report to the probation officer, and you must report to the probation officer as instructed
  3.      You must not knowingly leave the federaljudicial district where you are authorized to reside without first getting permission from the
          court or the probation officer.
  4.      You must answer truthfully the questions asked by your probation officer.
  5.      You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
          arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
          the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officerwithin 72
          hours of becoming aware of a change or expected change.
  6.      You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
          take any items prohibited by the conditions of your supervision that he or she observes in plain view.
  7.      You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
          doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses you
          from doing so. If you plan to change where you work or anything about your work (such as your position or your job responsibilities),
          you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is
          not possible due to unanticipated circumstances, you must notifythe probation officerwithin72 hours of becoming awareof a change
          or expected change.
  8.      You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
          convicted of a felony, you must not knowingly communicate or interact with that person without first gettingthe permission of the
          probation officer.
  9.      If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
 10.      You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
          designed, or was modifiedfor, the specific purposeof causingbodily injury or death to another person such as nunchakus or tasers).
 11.      You must not act or make any agreement with a law enforcement agency to act as a confidential human sourceor informant without
          first getting the permission of the court.
 12.      If the probation officer determines that youpose a riskto another person (including an organization), the probation officer may require
          youto notify the person about the riskandyou must comply with that instruction. Theprobation officer may contact the person and
          confirm that you have notified the person about the risk.
 13.      You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

upon a finding of a violation of probation or supervised release, I understand that this court may (I) revoke supervision, (2)extend the terms
of supervision, and/or (3) modify theconditions of probation or supervised release. A U.S. probation officer has instructed meon the
conditions specified bythe court and has provided me with a written copy of this judgment containing these conditions. Forfurther
information regarding these conditions, see Overview of Probation and Supervised Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                      Date


U.S. Probation Officer's Signature                                                                         Date
                  Case 6:17-cr-06142-FPG-JWF Document 42 Filed 10/15/18 Page 5 of 7

AO 245B   (Rev. 11/16) Judgment in a Criminal Case                                                                JLS/jac (3430693)
          Sheet 3B — Supervised Release
                                                                                         Judgment—Page        5   of

DEFENDANT:                Christopher Williams
CASE NUMBER:              6:17CR06142-001


                                        SPECIAL CONDITIONS OF SUPERVISION
The defendant shall participate in a program for substance abuse, including substance abuse testing and shall undergo a
drug/alcohol evaluation and treatment if substance abuse is indicated by the testing. The probation officer will supervise the
details of any testing and treatment, including the selection of a treatment provider and schedule. If in-patient treatment is
recommended, however, it must be approved by the Court unless the defendant consents. The defendant is not to leave treatment
until completion or as ordered by the court. While in treatment and after discharge from treatment, the defendant is to abstain
from the use of alcohol. The defendant shall abstain from the use of any alcohol.

The defendant shall submit to a search of his person, property, vehicle, place of residence or any other property under his
control, based upon reasonable suspicion and permit confiscation of any evidence or contraband discovered.
                      Case 6:17-cr-06142-FPG-JWF Document 42 Filed 10/15/18 Page 6 of 7

AO 245B     (Rev. 11/16) Judgment in a Criminal Case                                                                                               JLS/jac (3430693)
            Sheet 4 — Criminal Monetary Penalties
                                                                                                                       Judgment—Page              of
DEFENDANT:                          Christopher Williams
CASE NUMBER:                        6:17CR06142-001


                                                CRIMINAL MONETARY PENALTIES

      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                      Assessment                           JVTA Assessment*                        Fine                         Restitution
                      200 ($100 on each
TOTALS          $                                      $   0                                 $     1,000                    $   0
                      Count)

•     The determination of restitution is deferred until                             An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.


•     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximatelyproportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

Name of Pavee                                    Total Loss**                                    Restitution Ordered                   Priority or Percentage




TOTALS                              $                                                    $


•     Restitution amount ordered pursuant to pleaagreement $
•     The defendant must pay interest onrestitution and a fine ofmore than $2,500, unless the restitution orfine ispaid infull before thefifteenth
      day after the date ofthe judgment, pursuant to 18 U.S.C. §3612(f). All ofthe payment options on Sheet 6 may besubject topenalties for
      delinquency and default, pursuant to 18 U.S.C. § 3612(g).
(55   The court determined that the defendant does not have the ability topay interest and it isordered that:
      IHl the interest requirement is waived for the              IEI       fine    D     restitution.
      •   the interestrequirement for the         •        fine         •      restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 11 OA, and 113AofTitle 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
                      Case 6:17-cr-06142-FPG-JWF Document 42 Filed 10/15/18 Page 7 of 7

A0 245B     (Rev. 11/16)Judgment in a CriminalCase                                                                                       JLS/jac (3430693)
            Sheet 5 — Schedule of Payments

                                                                                                             Judgment — Page     7       of        7
 DEFENDANT:                   Christopher Williams
 CASE NUMBER:                 6:17CR06142-001

                                                      SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     •   Lump sum payment of $                             due immediately, balance due

           •     not later than                                   , or
           •     in accordance         •     C,   •   D,     •     E, or     •   F below; or

 B    1^ Payment to begin immediately (may becombined with                  DC,         •      D, or     ^     F below); or

 C    •    Payment in equal                   (e.g., weekly, monthly, quarterly) installmentsof $                           over a period of
                       (e.g., months oryears), to commence                      (e.g., 30 or 60 days) after the date of this judgment; or

 D     •   Payment in equal                   (e.g., weekly, monthly, quarterly) installments of $                       over a period of
                       (e.g., months oryears), to commence                      (e.g., 30 or 60days) after release from imprisonmentto a
           term of supervision; or

 E     •   Payment during the term of supervised release will commence within                 (e.g., 30or 60days)       xeXQd&Q from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     ^   Special instructions regarding the payment of criminal monetary penalties:
           The defendant shall pay a special assessment of $100 on each Count, for a total of $200, which shall be due immediately. If
           incarcerated,payment shall begin under the Bureau of Prisons Inmate Financial Responsibility Program. Payments shall be made
           to the Clerk, U.S. District Court (WD/NY), 2 Niagara Square, Buffalo, New York 14202.

           Interest on the fine is waived. While incarcerated, if the defendant is non-UNICOR or UNICOR grade 5, the defendant shall pay
           installments of $25 per quarter. If assigned grades 1 through 4 in UNICOR, the defendant shall pay installments of 50% of the
           inmate's monthly pay. While on supervision, the defendant shall make monthly payments at the rate of 10% of monthly gross
           income. Payments shall be made to the Clerk, U.S. DistrictCourt, Attention: Finance, United States Courthouse, 2 Niagara
           Square, Buffalo, New York 14202.

 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
 duringimprisonment. Allcriminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate Financial
 Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
 •    Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number). Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.


 •    The defendant shall pay the cost of prosecution.

 •    The defendant shall pay the following court cost(s):
 S    The defendant shall forfeit the defendant's interest in the following property to the United States:
      One (1) Smith and Wesson, Model Highway Patrolmen, .357 Magnum caliber revolver, bearingserial numberN275652.

 Payments shall beapplied inthe following order: (1) assessment, (2)restitution principal, (3) restitution interest, (4) fine principal,
 (5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and courtcosts.
